Carlisle, J.
Where, in a criminal trial, during the examination of a witness for the defendant as to the prosecuting witness’ reputation for peace or violence, the trial court, ex mero motu, admonished the witness to give only answers responsive to the questions asked by counsel for the defendant and not to volunteer information, such action on the part of the court, whether or not the admonition can be said to have prejudiced the defendant’s rights, is not ground for the grant of a new trial by this court where it appears from an examination of the motion for a new trial that no objection was interposed or motion for mistrial made by defendant or his counsel at the time of the occurrence. Pulliam v. State, 196 Ga. 782, 790, 791 (6) (28 S. E. 2d, 139); Simmons v. State, 79 Ga. App. 390, 409 (5) (53 S. E. 2d, 772); and see Daniel v. Etheredge, 198 Ga. 191 (15) (31 S. E. 2d, 181), and cases there cited.

Judgment affirmed.


Gardner, P.J., and Townsend, J., concur.